Exhibit 10.3

 

MODTECH HOLDINGS, INC.

 

1999 NONSTATUTORY STOCK OPTION PLAN

 

1. Purpose. The purpose of this Plan is to provide incentives to attract, retain
and motivate eligible persons whose present and potential contributions are
important to the success of the Company, its Parent and Subsidiaries, by
offering them an opportunity to participate in the Company’s future performance
through awards of Options. Capitalized terms not defined in the text are defined
in Section 19.

 

2. Shares Subject to the Plan

 

2.1 Number of Shares Available. Subject to Sections 2.2 and 14, (a) the total
number of Shares reserved and available for grant and issuance pursuant to this
Plan will be 1,450,0001 Shares, and (b) Shares that are subject to issuance upon
exercise of an Option but cease to be subject to such Option for any reason
other than exercise of such Option will again be available for grant and
issuance in connection with future Awards under this Plan. At all times the
Company shall reserve and keep available a sufficient number of Shares as shall
be required to satisfy the requirements of all outstanding Options granted under
this Plan.

 

2.2 Adjustment of Shares. In the event that the number of outstanding Shares is
changed by a stock dividend, recapitalization, stock split, reverse stock split,
subdivision, combination, reclassification or similar change in the capital
structure of the Company without consideration, then (a) the number of Shares
reserved for issuance under this Plan, and (b) the Exercise Prices of and number
of Shares subject to outstanding Options will be proportionately adjusted,
subject to any required action by the Board or the stockholders of the Company
and compliance with applicable securities laws; provide, however, that fractions
of a Share will not be issued but will either be replaced by a cash payment
equal to the Fair Market Value of such fraction of a Share or will be rounded up
to the nearest whole Share, as determined by the Committee.

--------------------------------------------------------------------------------

1 Increased from 1,250,000 to 1,450,000 in 2002



--------------------------------------------------------------------------------

3. Eligibility. Awards may be granted to employees, officers, directors,
consultants, independent contractors and advisors of the Company or any Parent
or Subsidiary of the Company; provided such consultants, contractors, and
advisors render bona fide services not in connection with the offer and sale of
securities in a capital raising transaction.

 

4. Administration.

 

4.1 Committee Authority. This Plan will be administered by the Committee or by
the Board acting as the Committee. Subject to the general purposes, terms and
conditions of this Plan, and to the direction of the Board, the Committee will
have full power to implement and carry out this Plan. Without limitation, the
Committee will have the authority to:

 

  (a) construe and interpret this Plan, any Award Agreement and any other
agreement or document executed pursuant to this Plan;

 

  (b) prescribe, amend and rescind rules and regulations relating to this Plan;

 

  (c) select persons to receive Awards;

 

  (d) determine the form and terms of Awards;

 

  (e) grant waivers of Plan or Award conditions;

 

  (f) determine the vesting and exercisability of Awards;

 

  (g) correct any defect, supply any omission or reconcile any inconsistency in
this Plan, any Award or any Award Agreement; and

 

  (h) make all other determinations necessary or advisable for the
administration of this Plan.



--------------------------------------------------------------------------------

4.2 Discretion. Any determination made by the Board or Committee with respect to
any Award will be made in its sole discretion at the time of grant of the Award
or, unless in contravention of any express term of this Plan or Award, at any
later time, and such determination will be final and binding on the Company and
on all persons having an interest in any Award under this Plan.

 

5. Options. All Options granted will be nonstatutory stock options, which are
options not intended to satisfy the requirements of incentive stock options
under Section 422 of the Code, or comply with the requirements for employee
stock purchase plans under Section 423 of the Code. No other form of Award may
be made under this Plan. The Committee will have the discretion to determine,
the number of Shares subject to the Option, the Exercise Price of the Option,
the period during which the Option may be exercised, and all other terms and
conditions of the Option, subject to the following:

 

5.1 Form of Option Grant. Each Option granted under this Plan will be evidenced
by a written Award Agreement, which will be in such form and contain such
provisions (which need not be the same for each Participant) as the Committee
may from time to time approve, and which will comply with and be subject to the
terms and conditions of this Plan.

 

5.2 Date of Grant. The date of grant of an Option will be the date on which the
Committee makes the determination to grant such Option, unless otherwise
specified by the Committee. The Award Agreement and a copy of this Plan will be
delivered to the Participant within a reasonable time after the granting of the
Option.

 

5.3 Exercise Period. Options will be exercisable within the times or upon the
events determined by the Committee as set forth in the Award Agreement governing
such Option. The Committee may provide for the exercise of Options to become
exercisable at one time or from time to time, periodically or otherwise, in such
number of Shares or percentage of Shares as the Committee determines.

 

5.4 Exercise Price. The Exercise Price of an Option will be determined by the
Committee when the Option is granted and may be not less than 100% of the Fair
Market Value of the Shares on the date of grant. Payment for the Shares
purchased may be made in accordance with Section 6 of this Plan.

 

5.5 Method of Exercise. Options may be exercised only by delivery to the Company
of a written stock option exercise agreement (the “Exercise Agreement”) in a
form approved by the



--------------------------------------------------------------------------------

Committee (which need not be the same for each Participant), stating the number
of Shares being purchased, the restrictions imposed on the Shares purchased
under such Exercise Agreement, if any, and such representations and agreements
regarding the Participant’s investment intent and access to information and
other matters, if any, as may be required or desirable by the Company to comply
with applicable securities laws, together with payment in full of the Exercise
Price for the number of Shares being purchased.

 

5.6 Termination. Except as otherwise determined by the Committee and set forth
in the Award Agreement, exercise of an Option is subject to the following:

 

  (a) If the Participant is Terminated for any reason except death or
Disability, then the Participant may exercise such Participant’s Options no
later than three (3) months after the Termination Date, but only to the extent
that such Options would have been exercisable upon the Termination Date, and in
any event, no later than the expiration date of the Options.

 

  (b) If the Participant is Terminated because of the Participant’s death or
Disability (or the Participant dies within three (3) months after a Termination
other than because of the Participant’s death or disability), then the
Participant’s Options may be exercised only to the extent that such Options
would have been exercisable by the Participant on the Termination Date and must
be exercised by the Participant (or the Participant’s legal representative or
authorized assignee) no later than twelve (12) months after the but in any event
no later than the expiration date of the Options.

 

  (c) Notwithstanding (a) and (b) above, if the Participant is Terminated for
cause (as defined in the applicable Award Agreement) any Option not exercised in
full prior to such termination will be deemed automatically canceled and may not
be exercised on or after the Termination Date.

 

5.7 Limitations on Exercise. The Committee may specify a reasonable minimum
number of Shares that must be purchased on any exercise of an Option, provided
that such minimum number will not prevent the Participant from exercising the
Option for the full number of Shares for which it is then exercisable.

 

5.8 Modification. Extension or Renewal. The Committee may modify, extend or
renew outstanding Options and authorize the grant of new Options in substitution
therefor, provided that



--------------------------------------------------------------------------------

any such action may not, without the written consent of a Participant, impair
any of such Participant’s rights under any Option previously granted. The
Committee may reduce the Exercise Price of outstanding Options without the
consent of the Participants affected by a written notice to them; provided,
however that the Exercise Price may not be reduced below the minimum Exercise
Price that would be permitted under Section 5.4 of this Plan for Options granted
on the date the action is taken to reduce the Exercise Price.

 

6. Payment for Share Purchases.

 

6.1 Payment. Payment for Shares purchased pursuant to this Plan may be made in
cash (by check) or, where expressly approved for the Participant by the
Committee and where permitted by law:

 

  (a) by cancellation of indebtedness of the Company to the Participant;

 

  (b) by surrender of shares of common stock of the Company that are acceptable
to the Committee;

 

  (c) by tender of a full recourse promissory note having such terms, including
security for the note, as the Committee may determine, or as may be required by
law;

 

  (d) by waiver of compensation due or accrued to the Participant for services
rendered;

 

  (e) provided that a public market for the Company’s stock exists:

 

  (1) through a “same day sale” commitment from the Participant and a
broker-dealer that is a member of the National Association of Securities Dealers
(an “NASD Dealer”) whereby the Participant irrevocably elects to exercise the
Option and to sell a portion of the Shares so purchased to pay for the Exercise
Price, and whereby the NASD Dealer irrevocably commits upon receipt of such
Shares to forward the Exercise Price directly to the Company; or



--------------------------------------------------------------------------------

  (2) through a “margin” commitment from the Participant and a NASD Dealer
whereby the Participant irrevocably elects to exercise the Option and to pledge
the Shares so purchased to the NASD Dealer in a margin account as security for a
loan from the NASD Dealer in the amount of the Exercise Price, and whereby the
NASD Dealer irrevocably commits upon receipt of such Shares to forward the
Exercise Price directly to the Company; or

 

(f) by any combination of the foregoing, or by such other method as is approved
by the Committee and otherwise permitted by law.

 

6.2 Loan Guarantees. The Committee may help the Participant pay for Shares
purchased under this Plan by authorizing a guarantee by the Company of a
third-party loan to the Participant.

 

7. Withholding Taxes.

 

7.1 Withholding Generally. Whenever Shares are to be issued in satisfaction of
Awards granted under this Plan, the Company may require the Participant to remit
to the Company an amount sufficient to satisfy federal, state, and local
withholding tax requirements prior to the delivery of any certificate or
certificates for such Shares.

 

7.2 Stock Withholding. When, under applicable tax laws, a Participant incurs tax
liability in connection with the exercise or vesting of any Award that is
subject to tax withholding and the Participant is obligated to pay the Company
the amount required to be withheld, the Committee may allow the Participant to
satisfy the minimum withholding tax obligation by electing to have the Company
withhold from the Shares to be issued that number of Shares having a Fair Market
Value equal to the minimum amount required to be withheld, determined on the
date that the amount of tax to be withheld is to be determined. All elections by
a Participant to have Shares withheld for this purpose will be made in writing
in a form acceptable to the Committee and will be subject to such additional
restrictions as the Committee may elect to impose.

 

8. Rights as a Stockholder. No Participant will have any of the rights of a
stockholder with respect to any Shares until the Shares are issued to the
Participant. No adjustment shall be made for dividends or distributions or other
rights for which the record date is prior to the date such certificate or
certificates are issued, except as provided in Section 2.2 above.



--------------------------------------------------------------------------------

9. Transferability. Awards granted under this Plan, and any interest therein,
will not be transferable or assignable by any Participant, and may not be made
subject to execution, attachment or similar process, otherwise than by will or
by the laws of descent and distribution or as consistent with the specific Plan
and Award Agreement provisions relating thereto. During the lifetime of a
Participant, the Award will be exercisable only by the Participant, and any
elections with respect to the Award, may be made only by the Participant.

 

10. Certificates. All certificates for Shares delivered under this Plan will be
subject to such stock transfer orders, legends and other restrictions as the
Committee may deem necessary or advisable, including restrictions under any
applicable federal, state or foreign securities law, or any rules, regulations
and other requirements of the SEC or any stock exchange or automated quotation
system upon which the Shares may be listed or quoted.

 

11. Exchange of Awards. The Committee may, at any time or from time to time with
the consent of the respective Participants issue new Awards in exchange for the
surrender and cancellation of existing Awards. The Committee may at any time buy
from a Participant an Award previously granted with payment in cash, Shares or
other consideration, based on such terms and conditions as the Committee and the
Participant may agree.

 

12. Securities Law and Other Regulatory Compliance. An Award will not be
effective unless such Award is in compliance with all applicable federal and
state securities laws, rules and regulations of any governmental body, and the
requirements of any stock exchange or automated quotation system upon which the
Shares may then be listed or quoted, as they are in effect on the date of grant
of the Award and also on the date of exercise or other issuance. Notwithstanding
any other provision in this Plan, the Company will have no obligation to issue
or deliver certificates for Shares under this Plan prior to: (a) obtaining any
approvals from governmental agencies that the Company determines are necessary
or advisable; and/or (b) completion of any registration or other qualification
of such Shares under any state or federal law or ruling of any governmental body
that the Company determines to be necessary or advisable.

 

13. No Obligation to Employ. Nothing in this Plan or any Award granted under
this Plan will confer or be deemed to confer on any Participant any right to
continue in the employ of, or to continue any other relationship with, the
Company or any Parent or Subsidiary of the Company or limit in any way the right
of the Company or any Parent or Subsidiary of the Company to terminate any
Participant’s employment or other relationship at any time, with or without
cause.



--------------------------------------------------------------------------------

14. Corporate Transactions.

 

14.1 Assumption or Replacement of Awards by Successor. In the event of (a) a
dissolution or liquidation of the Company, (b) a merger or consolidation in
which the Company is not the surviving corporation (other than a merger or
consolidation with a wholly-owned subsidiary, a reincorporation of the Company
in a different jurisdiction, or other transaction in which there is no
substantial change in the stockholders of the Company or their relative stock
holdings and the Awards granted under this Plan are assumed, converted or
replaced by the successor corporation, which assumption will be binding on all
Participants), (c) a merger in which the Company is the surviving corporation
but after which the stockholders of the Company (other than any stockholder
which merges (or which owns or controls another corporation which merges) with
the Company in such merger) cease to own their shares or other equity interests
in the Company, (d) the sale of substantially all of the assets of the Company,
or (e) any other transaction which qualifies as a “corporate transaction” under
Section 424(a) of the Code wherein the stockholders of the Company give up all
of their equity interest in the Company (except for the acquisition, sale or
transfer of all or substantially all of the outstanding shares of the Company
from or by the stockholders of the Company), any or all outstanding Awards may
be assumed, converted or replaced by the successor corporation (if any), which
assumption, conversion or replacement will be binding on all Participants. In
the alternative, the successor corporation may substitute equivalent Awards or
provide substantially similar consideration to the Participants as was provided
to stockholders (after taking into account the existing provisions of the
Awards). The successor corporation may also issue, in place of outstanding
Shares of the Company held by the Participant, substantially similar shares or
other property subject to repurchase restrictions no less favorable to the
Participant. In the event such successor corporation (if any) refuses to assume
or substitute Options, as provided above, pursuant to a transaction described in
this Subsection 14.1, such Options will expire on such transaction at such time
and on such conditions as the Board will determine. The Board may elect to fully
or partially accelerate the vesting of Options prior to the closing of the
transaction.

 

14.2 Other Treatment of Awards. Subject to any greater rights granted to the
Participants under the foregoing provisions of this Section 14, in the event of
the occurrence of any transaction described in Section 14.1, any outstanding
Awards will be treated as provided in the applicable agreement or plan of
merger, consolidation, dissolution, liquidation, sale of assets or other
“corporate transaction.”

 

14.3 Assumption of Awards by the Company. The Company, from time to time, also
may substitute or assume outstanding awards granted by another company, whether
in connection with an acquisition of such other company or otherwise, by either;
(a) granting an Award under this Plan in substitution of such other company’s
award; or (b) assuming such award as if it had been granted under this Plan if
the terms of such assumed award could be applied to an Award granted under this
Plan. Such substitution or assumption will be permissible if the holder of the
substituted or assumed award would have been eligible to be granted an Award
under this Plan if the other company had applied the rules of this Plan to such
grant. In the event the Company assumes an award granted by another company, the
terms and conditions of such award will remain unchanged (except that the
exercise price and the number and nature of Shares issuable upon exercise of any
such option will be adjusted appropriately pursuant to Section 424(a) of the
Code). In the event the Company elects to grant a new Option rather than
assuming an existing option, such new Option may be granted with a similarly
adjusted Exercise Price.



--------------------------------------------------------------------------------

15. Adoption and Stockholder Approval. This Plan was adopted by the Board
effective as of February 16, 1999. The Board may at its discretion seek
stockholder approval of this Plan, if it determines that such approval is
required by law, The Nasdaq Stock Market Marketplace Rules, or is otherwise
necessary or desirable.

 

16. Term of Plan. The Plan shall be unlimited in duration and, in the event of
Plan termination, shall remain in effect as long as any Awards under it are
outstanding.

 

17. Amendment or Termination of Plan. The Board may at any time terminate or
amend the Plan without the approval of the stockholders of the Company, unless
such approval is required by law (including Section 16(b) of the Exchange Act),
The Nasdaq Market Marketplace Rules, or otherwise. Notwithstanding the
foregoing, no amendment or termination may, in the absence of written consent by
the affected Participant (or, if the Participant is not then living, the
affected beneficiary), adversely affect the rights of any Participant or
beneficiary under any Award granted under the Plan prior to the date such
amendment or termination is adopted by the Board; provided that adjustments
pursuant to Section 2.2 and 14 shall not require the consent of any Participant.

 

18. Nonexclusivity of the Plan. Neither the adoption of this Plan by the Board,
the submission of this Plan to the stockholders of the Company for approval, nor
any provision of this Plan will be construed as creating any limitations on the
power of the Board to adopt such additional compensation arrangements as it may
deem desirable, including, without limitation, the granting of stock options and
bonuses otherwise than under this Plan, and such arrangements may be either
generally applicable or applicable only in specific cases.

 

19. Definitions.

 

“Award” means any award of Options under this Plan.

 

“Award Agreement” means, with respect to each Award, the signed written
agreement between the Company and the Participant setting forth the terms and
conditions of the Award.



--------------------------------------------------------------------------------

“Board” means the Board of Directors of the Company.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Committee” means a committee of the Board comprised of two or more
“non-employee directors” within the meaning of Rule 16b-3 of the Exchange Act
who are also “outside directors” within the meaning of Treasury Regulation
1.162-27(e)(3) appointed to administer this Plan, or if no such committee is
appointed, the Board. During all times that the Company is subject to Section 16
of the Exchange Act, the Company will take appropriate steps to comply with the
administration requirements of Section 16(b) of the Exchange Act.

 

“Company” means Modtech Holdings, Inc., a Delaware corporation, or any successor
corporation.

 

“Disability” means a disability, whether temporary or permanent, partial or
total, within the meaning of Section 22(e)(3) of the Code, as determined by the
Committee.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Exercise Price” means the price at which a holder of an Option may purchase the
Shares issuable upon exercise of the Option.

 

“Fair Market Value” means, as of any date, the value of a share of the Company’s
Common Stock determined as follows:

 

  (a) if such Common Stock is then quoted on the Nasdaq National Market, its
closing price on the Nasdaq National Market on the date of determination (if
such day is a trading day), and, if such date of determination is not a trading
day, then on the last trading day prior to the date of determination;

 

  (b) if such Common Stock is publicly traded and is then listed on a national
securities exchange, its closing price on the last trading day prior to the date
of determination on the principal national securities exchange on which the
Common Stock is listed or admitted to trading;



--------------------------------------------------------------------------------

  (c) if such Common Stock is publicly traded but is not quoted on the Nasdaq
National Market nor listed or admitted to trading on a national securities
exchange, the average of the closing bid and asked prices on the last trading
day prior to the date of determination; or

 

  (d) if none of the foregoing is applicable, by the Committee in good faith.

 

“Option” means an award of an option to purchase Shares pursuant to Section 5.

 

“Parent” means any corporation (other than the Company) in an unbroken chain of
corporations ending with the Company, if at the time of the granting of an Award
under this Plan, each of such corporations other than the Company owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain.

 

“Participant” means a person who receives an Award under this Plan.



--------------------------------------------------------------------------------

“Plan” means this Modtech Holdings, Inc. 1999 Nonstatutory Stock Option Plan, as
amended from time to time.

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Shares” means shares of the Company’s Common Stock and any successor security.

 

“Subsidiary” means any corporation (other than the Company) in an unbroken chain
of corporations beginning with the Company if, at the time of granting of the
Award, each of the corporations other than the last corporation in the unbroken
chain owns stock possessing 50% or more of the total combined voting power of
all classes of stock in one of the other corporations in such chain.

 

“Termination” or “Terminated” means, for purposes of this Plan with respect to a
Participant, that the Participant has for any reason ceased to provide services
as an employee, director, consultant, independent contractor or advisor to the
Company or a Parent or Subsidiary of the Company, except in the case of sick
leave, military leave, or any other leave of absence approved by the Committee,
provided that such leave is for a period of not more than ninety (90) days, or
reinstatement upon the expiration of such leave is guaranteed by contract or
statute. The Committee will have sole discretion to determine whether a
Participant has ceased to provide services and the effective date on which the
Participant ceased to provide services (the “Termination Date”).